DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Receipt of the Information Disclosure Statements filed on January 5, 2021 and February 16, 2021 is acknowledged. Signed copies are attached to this office action. 

Claim Objections
Claim 23 is objected to because of the following informalities:  the claim recites “as well as mixtures and combinations thereof”.  In order to improve readability and be consistent with other claims, it is suggested Applicant remove the phrase “as well as” so the claim recites “…manganese, mixtures and combinations thereof”. 
Claim 40 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The claim recites a specific combination of components which are not taught in combination in the prior art. There is no suggestion or motivation within the art to combine the components in the claimed amounts. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-26, 29-39, and 41-44 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 23 recites component d is “at least one component that promotes the feeling of free deep breathing”.  A review of the specification discloses components having this functional properties are preferably essential oils (e.g. menthol oil and/or peppermint oil, menthol aroma and/or peppermint aroma and/or menthol and/or peppermint crystals (page 2, lines 17-19).  The functional property of promotes the feeling of free deep breathing is not art recognized and the component is not defined in a way for the skilled artisan to ascertain what components may or may not be included in the grouping. Applicant has not provided adequate written description for the genus of the components but rather only those specifically recited on page 2. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 depends from claim 43 which recites the food supplementation composition is non-therapeutic, however, claim 44 recites therapeutic uses of the composition. Therefore, it is unclear what Applicant is intending to claim by the recitation of non-therapeutic food supplementation.  Clarification is requested. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 42-44 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 42 incorporates all the limitations of claim 23. Claim 23 recites the composition is an oral spray. Therefore, the recitation of application of the spray to the mouth of a person in the form of a spray does not further limit the .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23, 27-29, 36-38, 41-42, and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hersh (US 5,906,811), as evidenced by What is menthol? (American Lung Association, Accessed December 29, 2021). 
Hersh discloses an oral spray or solution  as a means of preventing and ameliorating signs and symptoms and complications of the oropharyngeal cavity and mouth from free radical species induced by tobacco smoke, smokeless tobacco, ingested or chewed noxious, malodorous, or harmful substances and other inhaled environmental pollutants and particulate matter (abstract). 
The aerosol can be in the form of a solution or an emulsion(paragraph 17, lines1-3).
Example 1 discloses:
Zinc gluconate (component a); 
Ascorbic acid (vitamin C; component b); 

	Flavors, such as peppermint oil (component d).  
 	The composition is in the form of an oral spray. 
Regarding claim 27, as evidenced by What is menthol? Menthol is contained in peppermint oil. 
Regarding claim 28, as noted above, Example 1 discloses the use of peppermint oil. 
Regarding claim 29, as noted above, Example 1 discloses the use of zinc gluconate, which is a salt of zinc. 
Regarding claim 36, as noted above, Example 1 discloses xylitol, which is a sweetener. 
Regarding claim 37, vegetable oils including sesame, cassia, pistachio, and apricot kernel oil may be used (column 20, lines 49-50). 
Regarding claim 38, Example 1 does not disclose the use of cyclodextrin.
Regarding claim 41, Example 1 does not disclose the use of preservatives. 
Regarding claim 45, the recitation of the intended use of the composition does not distinguish it from the composition of claim 23 as taught by Harsh.  The claims components are substantially identical, therefore, the anticipation of claim 23 by Hersh also anticipates claim 45. 
	Hersh, therefore, anticipates the rejected claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 23, 26-28, 31-32, 34, 36, 38, and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Deihl (US 4,525,341), as evidenced by What is menthol? (American Lung Association, Accessed December 29, 2021). 
Deihl discloses a method of administering vitamins to an air breathing animal consisting of introducing the vitamin aerosol containing a breath freshener in to the nose or mouth opening of the animal (abstract). 
If the vitamin composition does not contain water-insoluble components, simple water solutions of the vitamins can be used as the liquid component of the aerosol (column 3, lines 16-18). 
The composition of Deihl can contain: 
Vitamin B including B1, B2, B6 and pantothenic acid (B5); and Vitamin C (water soluble vitamins; component b) (column 2, lines 36-52); 
Glycerine (component c) (Example 1); and
Peppermint oil (component d) (example 1). 
Regarding claim 26, Example 1 discloses glycerine present in the amount of 2.16 parts by weight. 
Regarding claim 27, as evidenced by What is menthol? Menthol is contained in peppermint oil. 
Regarding claim 28, as noted above, Example 1 discloses the use of peppermint oil. 
Regarding claim 31, as noted above, Example 1 disclose the use of glycerine. 

Regarding claim 34, as noted above, Example 1 disclose the use of glycerine, which is a viscous liquid and would therefore enhance viscosity. 
Regarding claim 36, Example 1 discloses the use of an emulsifier. 
Regarding claim 38, cyclodextrin is not disclosed as a required component. 
Regarding claim 41, preservatives are not disclosed as required components. 
Regarding claim 42, the composition is disclosed as being administered to the mouth of an animal (abstract). 
Regarding claim 43, the composition is discloses for administering vitamins to an animal and thus would not be considered a food supplement.
While Deihl does not exemplify a composition an aqueous solution, he does disclose is it suitable and preferred when the composition does not contain water insoluble components, therefore, the skilled artisan would be motivated to prepare said composition as an aqueous solution. 

Claims 23-25, 27-29, 36-39, 41-42, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Hersh (US 5,906,811), as evidenced by What is menthol? (American Lung Association, Accessed December 29, 2021. 
The teachings of Hersh are discussed above. 
Hersh does not disclose the concentration of the mineral and vitamin components in the composition. 
Hersh additionally does not disclose the emulsion is a nano or micro emulsion. 
.

Claims 23, 27, 29-30, 34-36, 38, 41-43, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Thistle (US 6,071,500). 
Thistle discloses a candy-like spray able liquid confection which contains a natural sweetener. Vitamins may be added to the spray able liquid confection to enable the simultaneous delivery of vitamins, prevention of tooth decay prevention and bad breath while enjoying a candy-like spray confection (abstract). 
Example 1 discloses a confection formulated in a liquid base (aqueous solution) comprising: 
Manganese gluconate, iron (ferrous gluconate) (component a);
Vitamins B1, B2, B12, B3, B6, C, and biotin (component b); and
Xylitol (component c). 
Flavor ants can also be added, including spearmint, which comprises menthol (component d) (column 5, lines 60-62).  
Regarding claim 27, as noted above, flavor ants including spearmint are disclosed (column 5, lines 60-62). 

Regarding claim 30, the compositon may further comprise magnesium stearate (column 4, lines 44-48).  
Regarding claim 34, as noted above, Example 1 disclose the use of xylitol, which is a viscous liquid and would therefore enhance viscosity. 
	Regarding claim 36, Example 1 additionally comprises emulsifiers. 
Regarding claims 38 and 41, the compositon of Thistle does not use cyclodextrin or preservatives. 
Regarding claim 42, as noted above, the compositon is administered to the mouth of a use as a spray. 
Regarding claim 43, as noted above, the compositon is disclosed as a liquid confectionary and thus non-therapeutic. 
Regarding claim 45, the recitation of the intended use of the composition does not distinguish it from the composition of claim 23 as taught by Thistle.  The claims components are substantially identical, therefore, the disclosure  of claim 23 by Thistle also discloses claim 45. 
While Thistle does not exemplify a composition an aqueous solution, he does disclose is it suitable and preferred when the composition does not contain water insoluble components, therefore, the skilled artisan would be motivated to prepare said composition as an aqueous solution. 

Claims 23, 26-28, 31-32, 34, 36, 38, 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deihl (US 4,525,341), as evidenced by What is menthol? . 
The teachings of Deihl are discussed above. 
Deihl does not disclose the use of caffeine in this spray. 
Spector discloses  caffeine administered in combination with breath freshener (abstract). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application since caffeine is known to be administered orally, as taught by Spector in order to provide simple and convenient administration of caffeine in a unobtrusive and effective manner on as needed basis, with rapid and strong stimulatory effect (abstract). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MELISSA S MERCIER/             Primary Examiner, Art Unit 1615